53 F.3d 344NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
Pamela L. BUCHNOFF, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 94-3187.
United States Court of Appeals, Federal Circuit.
Jan. 25, 1995.

1
DISMISSED.

ORDER

2
Upon consideration of the parties' joint motion to dismiss the appeal in this case,

IT IS ORDERED THAT:

3
The motion is GRANTED; the appeal is DISMISSED; and each party shall bear its own costs, expenses, and attorney fees, except as expressly provided by the parties' settlement agreement.